DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Winn on 11/12/2021.
The application has been amended as follows: 

1. (Currently Amended) An apparatus for intra-predicting coding blocks of an image comprising a processing circuitry configured to:
determine an intra-prediction mode for a current coding block based on pixels of at least one of a first reconstructed coding block and a second reconstructed coding block, the first reconstructed coding block and the second reconstructed coding block being adjacent to the current coding block in respectively different directions among a vertical direction and a horizontal direction; 
match pixels of the first reconstructed coding block with a template along a direction of the intra-prediction mode;

deactivate determination of the intra-prediction mode based on the pixels of the first reconstructed coding block when the border between the current coding block and the first reconstructed coding block concurs with the border between the adjacent coding tree blocks, wherein the current coding block and the first reconstructed coding block belong to a same slice.

2. (Previously presented) The apparatus according to claim 1, wherein the processing circuitry is configured to deactivate the determination of the intra-prediction mode based on the pixels of the first reconstructed coding block, only if the border between the current coding block and the first reconstructed coding block concurs with the border between adjacent coding tree blocks.

3. (Original) The apparatus according to claim 1, wherein the first reconstructed coding block is adjacent to the current coding block in top direction, and the second reconstructed coding block is adjacent to the current coding block in left direction.

4. (Previously presented) The apparatus according to claim 1, wherein the processing circuitry is configured to deactivate determination of the intra-prediction mode based on the pixels of the first as well as the second reconstructed coding block only if the border between the current coding block and the first reconstructed coding block concurs with the border between adjacent coding tree blocks.



6. (Original) The apparatus according to claim 1, wherein the length of the current coding block in one of the horizontal and vertical directions is larger than the length of the current coding block in the other one of the horizontal and vertical direction.

7. (Previously presented) The apparatus according to claim 1, wherein the processing circuitry is further configured to disable an intra-prediction mode which uses a pixel of an unavailable coding block.

8. (Previously presented) The apparatus according to claim 1 further comprising: 
an encoding unit configured to encode the image to generate a bitstream. 

9. (Previously presented) The apparatus according to claim 8, wherein the encoding unit is capable of including into the bitstream an indicator indicating whether or not intra-prediction mode determination is to be performed for one or more coding blocks but configured not to include, in the bitstream, said indicator for the current coding block if the second reconstructed coding block is not available for the current coding block.

10. (Previously presented) The apparatus according to claim 1 further comprising


11. (Previously presented) The apparatus according to claim 10, wherein the decoding unit is further configured to determine that intra-prediction mode determination is not to be performed for the current coding block if the second reconstructed coding block is not available for the current coding block.

12. (Currently Amended) A method for intra-predicting coding blocks of an image comprising the steps of:
determining an intra-prediction mode for a current coding block based on pixels of at least one of a first reconstructed coding block and a second reconstructed coding block, the first reconstructed coding block and the second reconstructed coding block being adjacent to the current coding block in respectively different directions among a vertical direction and a horizontal direction; 
matching pixels of the first reconstructed coding block with a template along a direction of the intra-prediction mode;
determining whether a border between the current coding block and the first reconstructed coding block concurs with a border between adjacent coding tree blocks; and
deactivating determination of the intra-prediction mode based on the pixels of the first reconstructed coding block when the border between the current coding block and the first reconstructed coding block concurs with the border between the adjacent coding tree blocks, wherein the current coding block and the first reconstructed coding block belong to a same slice.


encoding the image to generate a bitstream.

14. (Previously presented) The method of claim 12 further comprising
decoding an image from a bitstream. 

15. (Currently Amended) A non-transitory computer readable medium storing program instructions which, when executed, cause a computer to perform a method for intra-predicting coding blocks of an image comprising the steps of:
determining an intra-prediction mode for a current coding block based on pixels of at least one of a first reconstructed coding block and a second reconstructed coding block, the first reconstructed coding block and the second reconstructed coding block being adjacent to the current coding block in respectively different directions among a vertical direction and a horizontal direction;
matching pixels of the first reconstructed coding block with a template along a direction of the intra-prediction mode;
determining whether a border between the current coding block and the first reconstructed coding block concurs with a border between adjacent coding tree blocks; and
deactivating determination of the intra-prediction mode based on the pixels of the first reconstructed coding block when the border between the current coding block and the first reconstructed coding block concurs with the border between the adjacent coding tree blocks, wherein the current coding block and the first reconstructed coding block belong to a same slice.


17. (Cancelled)
18. (Cancelled) 
19. (Cancelled)

Allowable Subject Matter
Claims 1-15 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of the following elements “matching pixels of the first reconstructed coding block with a template along a direction of the intra-prediction mode; determining whether a border between the current coding block and the first reconstructed coding block concurs with a border between adjacent coding tree blocks; and deactivating determination of the intra-prediction mode based on the pixels of the first reconstructed coding block when the border between the current coding block and the first reconstructed coding block concurs with the border between the adjacent coding tree blocks, wherein the current coding block and the first reconstructed coding block belong to a same slice” with limitations taken within others in the claim.
Xiu et al. (US 20190166370) discloses systems and methods related video encoding and decoding using decoder-side intra mode derivation (DIMD). In a DIMD method of coding samples in a block in a video, an intra coding mode is selected based on a plurality of reconstructed samples in a template region adjacent to the block, and the samples in the block are 
Moriyoshi (US 20140161182) discloses determining an appropriate intra prediction mode by using information on an input image and information on a slice division structure indicating a division position for dividing each picture into multiple slices, the number of selectable intra 
Lainema et al. (US 20160165248) discloses a method for decoding an encoded video representation from a bitstream, the method comprising decoding an identifier indicating that all samples within a scope of the bitstream have been coded with a prediction restriction, said prediction restriction comprises one or more of the following: No intra coding has been used for the samples; No intra prediction has been used for the samples; No in-picture sample prediction has been used for the samples; No intra prediction across boundaries of an elementary unit of samples has been used; No in-picture sample prediction across boundaries of an elementary unit of samples has been used; Only prediction between pictures has been used for the samples. An elementary unit of samples may be one of the following: A coding tree unit (as in H.265/HEVC) or a macroblock (as in H.264/AVC) or alike; A coding unit (as in H.265/HEVC) or alike; A tile (as in H.265/HEVC), a slice group (as in H.264/AVC) or alike; A slice (such as a rectangular slice), or alike. According to an embodiment, when the prediction restriction applies to an elementary unit of samples, such as a CTU, the full decoding mode is constrained to comply with the prediction restriction. For example, if the prediction restriction is to disallow intra prediction across the boundaries of a CTU, the full decoding mode is modified not to use samples outside a CTU for intra prediction of samples within the CTU. 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482